DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 1/19/21 have been fully considered.
Applicant’s arguments, on page 18, regarding the objection to the drawings have been fully considered and are persuasive. The objection to the drawings has been withdrawn.
Applicant’s arguments, starting on page 18, regarding the 35 U.S.C. 112(b) rejection to claims 40-41 and 64-65 have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejection to claims 40-41 and 64-65 has been withdrawn.
Applicant's arguments, starting on page 19, regarding the 35 U.S.C. 103 rejection of claims 1, 2, 4-19, 21, 22, 25, 26, 28, 35-43, 45, 46, 49, 50, 52-67, 69, 70, and 73 have been fully considered but they are not persuasive. 
Regarding claim 1, applicant argues that Rosa does not teach the features of the instant claim because Rosa teaches an indication that a handover procedure to the target network apparatus has been triggered which is different from “an indication of the target cell from a set of candidate cells configured for autonomous cell selection” as recited in the instant claim. The examiner respectfully disagrees. The language of the claim merely recites that the indication is of the target cell. Based on applicant’s arguments, the examiner believes that applicant is intending for the language of the claim “an indication of the target cell from a set of candidate cells configured for autonomous cell selection” to be interpreted as an indication that the UE has selected a specific cell as the target cell, however the actual language of the claim is such that it can reasonably be interpreted more broadly. Rosa discloses in paragraph 159 
Regarding claim 1, applicant also argues that Rosa does not teach the features of the instant claim because the measurement report in Rosa is transmitted solely to the source cell and not “to a target cell and the target cell” as in the instant claim. The examiner respectfully disagrees. Rosa discloses that a measurement report is transmitted to the source network apparatus in paragraph 159 and that a handover request is transmitted to the target network apparatus in paragraph 162. The examiner believes that the language “transmit, to a target cell and the source cell, an indication of the target cell” does not require that both the source and target cell be sent the same message, but rather that the messages sent to the source and target cell both contain an indication of the same target cell. Thus, the examiner believes that one of ordinary skill in the art could reasonably interpret the teachings of Rosa as corresponding to the instant claim.
Regarding claim 1, applicant’s also argues that Tenny, Tooher, Pu, Tang, and Jang do not overcome the deficiencies in Rosa, but as the examiner disagrees with what applicant believes are deficiencies in Rosa, these arguments are moot.
Applicant’s arguments regarding claims 25, 49, and 73 are based on their similarities to claim 1 and are respectfully disagreed with for similar reasons.
Applicant’s arguments regarding claims 2, 4-19, 21, 22, 26, 28, 35-43, 45, 46, 50, 52-67, 69, and 70 are based on their dependence to their respective parent independent claims, and are respectfully disagreed with for similar reasons. 
Applicant's arguments, starting on page 23, regarding the 35 U.S.C. 102 rejection of claims 20, 23, 24, 44, 47, 48, 68, 71, 72, 74, and 75 have been fully considered but they are not persuasive. 
Regarding claim 20, similarly to as with claim 1, applicant argues that Rosa does not teach the features of the instant claim because Rosa teaches an indication that a handover procedure to the target network apparatus has been triggered which is different from an indication “of a target cell from a set of candidate cells configured for autonomous cell selection” as recited in the instant claim. The examiner Rosa discloses in paragraph 159 that the indication may be a measurement report, thus including values on the target cell, and discloses in paragraph 162 a handover request, which similarly also includes an identification of the target cell, which the examiner believes one of ordinary skill in the art could reasonably interpret as corresponding to the cited feature in the instant claim. 
Applicant’s arguments regarding claims 23, 44, 47, 68, 71, 74, and 75 are based on their similarities to claim 20 and are respectfully disagreed with for similar reasons.
Applicant’s arguments regarding claims 24, 48, and 72 are based on their dependence to their respective parent independent claims, and are respectfully disagreed with for similar reasons.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20, 23-24, 44, 47-48, 68, 71-72, and 74-75 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosa (US 20190380067 A1).
Regarding claim 20, Rosa discloses:
“A method for wireless communication, comprising: transmitting, to a user equipment (UE), a range of values for at least one criterion for autonomous cell selection;” ([para 0157]: “At 713, the source network apparatus 702 transmits an autonomous handover configuration to the user apparatus 701.” ; [para 0138]: “Some example of different triggering criteria are now given. These are examples are merely exemplary, and other triggering criteria are also possible. As one example, the user apparatus may be configured to use different thresholds or time-to -trigger (or similar timer) configurations for different types of received radio resource control configurations.” Wherein the user apparatus in Rosa corresponds to the UE in the instant claim and wherein the triggering criteria in Rosa correspond to the criterion in the instant claim because a threshold is equivalent to a range of values above or below said threshold.)
“identifying resources to monitor for an indication, from the UE, of a target cell from a set of candidate cells configured for autonomous cell selection; and receiving, from the UE on the identified resources, the indication of the target cell.” ([para 0159]: “Optionally, at 715 the source network apparatus 702 may be configured to provide the user apparatus with an uplink allocation. At 716, in response to receipt of this uplink allocation, the user apparatus 701 may be configured to provide an indication to the source network apparatus 702 that handover to the target network apparatus 703 has been triggered. This indication may be provided in the form of a measurement report from the user apparatus 701 to the source network apparatus 702.” ; [para 0161]: “Thus at 718, the user apparatus 701 and the target network apparatus 703 utilize random access techniques for providing the user apparatus 701 with access to the target network apparatus 703.” ; [para 0162]: “At 719, the user apparatus 701 transmits an autonomous handover request to the target network apparatus 703.” Wherein the UL grant resources and the random access resources in Rosa correspond to the resources in the instant claim, and wherein the information on the target cell within both the indication to the source network and the autonomous handover request in Rosa correspond to the indication of the target cell in the instant claim. The examiner notes that the language of the instant claim does not require that the same resources be used for both the target cell and the source cell. The examiner also believes that the language “transmit, to a target cell and the source cell, an indication of the target cell” does not require that both the source and target cell be sent the same message, but rather that the message sent to the source and target cell both contain an indication of the same target cell.)
Regarding claim 23, Rosa discloses:
“A method for wireless communication, comprising: identifying resources to monitor for an indication, from a user equipment (UE), of a target cell from a set of candidate cells configured for autonomous cell selection; receiving, from the UE on the identified resources, the indication of the target cell;” ([para 0161]: “Thus at 718, the user apparatus 701 and the target network apparatus 703 utilize random access techniques for providing the user apparatus 701 with access to the target network apparatus 703.” ; [para 0162]: “At 719, the user apparatus 701 transmits an autonomous handover request to the target network apparatus 703. The autonomous handover request comprises ID information, such as a user apparatus identity and an identity of the source network apparatus 702.” Wherein the user apparatus in Rosa corresponds to the UE in the instant claim, the target network apparatus in Rosa corresponds to the target cell in the instant claim, and the autonomous handover request in Rosa corresponds to the indication in the instant claim.)
“transmitting an assignment of resources to the UE based at least in part on the received indication of the target cell.” ([para 0163]: “In response to this autonomous handover request, the target network apparatus may transmit an autonomous handover accept message at 720. The handover accept message may comprise a complete radio resource configuration for the user apparatus 701 to use in communications with the target network apparatus 703.” Wherein the radio resource configuration in Rosa corresponds to the assignment of resources in the instant claim.)
Regarding claim 24, Rosa discloses all the features of the parent claim.
Rosa further discloses “communicating with the UE based at least in part on transmitting the assignment of resources.” ([para 0164]: “In response to an accept message being sent at 720, at 721 the user apparatus 701 is configured to transmit an autonomous handover complete message to the target network apparatus 703, such as in 619.”)
Regarding claim 44, Rosa discloses:
“An apparatus for wireless communication, comprising: means for transmitting, to a user equipment (UE), a range of values for at least one criterion for autonomous cell selection;” ([para 0157]: “At 713, the source network apparatus 702 transmits an autonomous handover configuration to the user apparatus 701.” ; [para 0138]: “Some example of different triggering criteria are now given. These are examples are merely exemplary, and other triggering criteria are also possible. As one example, the user apparatus may be configured to use different thresholds or time-to -trigger (or similar timer) configurations for different types of received radio resource control configurations.” Wherein the user apparatus in Rosa corresponds to the UE in the instant claim and wherein the triggering criteria in Rosa correspond to the criterion in the instant claim because a threshold is equivalent to a range of values above or below said threshold.)
“means for identifying resources to monitor for an indication of a target cell from a set of candidate cells configured for autonomous cell selection; and means for receiving, from the UE on the identified resources, the indication of the target cell.” ([para 0159]: “Optionally, at 715 the source network apparatus 702 may be configured to provide the user apparatus with an uplink allocation. At 716, in response to receipt of this uplink allocation, the user apparatus 701 may be configured to provide an indication to the source network apparatus 702 that handover to the target network apparatus 703 has been triggered. This indication may be provided in the form of a measurement report from the user apparatus 701 to the source network apparatus 702.” ; [para 0161]: “Thus at 718, the user apparatus 701 and the target network apparatus 703 utilize random access techniques for providing the user apparatus 701 with access to the target network apparatus 703.” ; [para 0162]: “At 719, the user apparatus 701 transmits an autonomous handover request to the target network apparatus 703.” Wherein the UL grant resources and the random access resources in Rosa correspond to the resources in the instant claim, and wherein the information on the target cell within both the indication to the source network and the autonomous handover request in Rosa correspond to the indication of the target cell in the instant claim. The examiner notes that the language of the instant claim does not require that the same resources be used for both the target cell and the source cell. The examiner also believes that the language “transmit, to a target cell and the source cell, an indication of the target cell” does not require that both the source and target cell be sent the same message, but rather that the message sent to the source and target cell both contain an indication of the same target cell.)
Regarding claim 47, Rosa discloses:
“An apparatus for wireless communication, comprising: means for identifying resources to monitor for an indication, from a user equipment, of a target cell from a set of candidate cells configured for autonomous cell selection; means for receiving, from the UE on the identified resources, the indication of the target cell;” ([para 0161]: “Thus at 718, the user apparatus 701 and the target network apparatus 703 utilize random access techniques for providing the user apparatus 701 with access to the target network apparatus 703.” ; [para 0162]: “At 719, the user apparatus 701 transmits an autonomous handover request to the target network apparatus 703. The autonomous handover request comprises ID information, such as a user apparatus identity and an identity of the source network apparatus 702.” Wherein the user apparatus in Rosa corresponds to the UE in the instant claim, the target network apparatus in Rosa corresponds to the target cell in the instant claim, and the autonomous handover request in Rosa corresponds to the indication in the instant claim.)
“and means for transmitting an assignment of resources to the UE based at least in part on the received indication of the target cell.” ([para 0163]: “In response to this autonomous handover request, the target network apparatus may transmit an autonomous handover accept message at 720. The handover accept message may comprise a complete radio resource configuration for the user apparatus 701 to use in communications with the target network apparatus 703.” Wherein the radio resource configuration in Rosa corresponds to the assignment of resources in the instant claim.)
Regarding claim 48, Rosa discloses all the features of the parent claim.
Rosa further discloses “means for communicating with the UE based at least in part on transmitting the assignment of resources.” ([para 0164]: “In response to an accept message being sent at 720, at 721 the user apparatus 701 is configured to transmit an autonomous handover complete message to the target network apparatus 703, such as in 619.”)
Regarding claim 68, Rosa discloses:
“A network device for wireless communication, comprising: a processor; memory in electronic communication with the processor; and instructions stored in the memory and operable, when executed by the processor, to cause the network device to:” ([para 0025]: “According to a fifth aspect, there is provided an apparatus comprising at least one processor and at least one memory comprising code that, when executed by the at least one processor, causes the apparatus to perform each of the method steps of any one of…”)
“transmit, to a user equipment (UE), a range of values for at least one criterion for autonomous cell selection;” ([para 0157]: “At 713, the source network apparatus 702 transmits an autonomous handover configuration to the user apparatus 701.” ; [para 0138]: “Some example of different triggering criteria are now given. These are examples are merely exemplary, and other triggering criteria are also possible. As one example, the user apparatus may be configured to use different thresholds or time-to -trigger (or similar timer) configurations for different types of received radio resource control configurations.” Wherein the user apparatus in Rosa corresponds to the UE in the instant claim and wherein the triggering criteria in Rosa correspond to the criterion in the instant claim because a threshold is equivalent to a range of values above or below said threshold.)
“identify resources to monitor for an indication, from the UE, of a target cell from a set of candidate cells configured for autonomous cell selection; and receive, from the UE on the identified resources, the indication of the target cell.” ([para 0159]: “Optionally, at 715 the source network apparatus 702 may be configured to provide the user apparatus with an uplink allocation. At 716, in response to receipt of this uplink allocation, the user apparatus 701 may be configured to provide an indication to the source network apparatus 702 that handover to the target network apparatus 703 has been triggered. This indication may be provided in the form of a measurement report from the user apparatus 701 to the source network apparatus 702.” ; [para 0161]: “Thus at 718, the user apparatus 701 and the target network apparatus 703 utilize random access techniques for providing the user apparatus 701 with access to the target network apparatus 703.” ; [para 0162]: “At 719, the user apparatus 701 transmits an autonomous handover request to the target network apparatus 703.” Wherein the UL grant resources and the random access resources in Rosa correspond to the resources in the instant claim, and wherein the information on the target cell within both the indication to the source network and the autonomous handover request in Rosa correspond to the indication of the target cell in the instant claim. The examiner notes that the language of the instant claim does not require that the same resources be used for both the target cell and the source cell. The examiner also believes that the language “transmit, to a target cell and the source cell, an indication of the target cell” does not require that both the source and target cell be sent the same message, but rather that the message sent to the source and target cell both contain an indication of the same target cell.)
Regarding claim 71, Rosa discloses:
“A network device for wireless communication, comprising: a processor; memory in electronic communication with the processor; and instructions stored in the memory and operable, when executed by the processor, to cause the network device to:” ([para 0025]: “According to a fifth aspect, there is provided an apparatus comprising at least one processor and at least one memory comprising code that, when executed by the at least one processor, causes the apparatus to perform each of the method steps of any one of…”)
“identify resources to monitor for an indication, from a user equipment (UE), of a target cell from a set of candidate cells configured for autonomous cell selection; receive, from the UE on the identified resources, the indication of the target cell;” ([para 0161]: “Thus at 718, the user apparatus 701 and the target network apparatus 703 utilize random access techniques for providing the user apparatus 701 with access to the target network apparatus 703.” ; [para 0162]: “At 719, the user apparatus 701 transmits an autonomous handover request to the target network apparatus 703. The autonomous handover request comprises ID information, such as a user apparatus identity and an identity of the source network apparatus 702.” Wherein the user apparatus in Rosa corresponds to the UE in the instant claim, the target network apparatus in Rosa corresponds to the target cell in the instant claim, and the autonomous handover request in Rosa corresponds to the indication in the instant claim.)
“and transmit an assignment of resources to the UE based at least in part on the determination at least in part on the received indication of the target cell.” ([para 0163]: “In response to this autonomous handover request, the target network apparatus may transmit an autonomous handover accept message at 720. The handover accept message may comprise a complete radio resource configuration for the user apparatus 701 to use in communications with the target network apparatus 703.” Wherein the radio resource configuration in Rosa corresponds to the assignment of resources in the instant claim.)
Regarding claim 72, Rosa discloses all the features of the parent claim.
Rosa further discloses “communicating with the UE based at least in part on transmitting the assignment of resources.” ([para 0164]: “In response to an accept message being sent at 720, at 721 the user apparatus 701 is configured to transmit an autonomous handover complete message to the target network apparatus 703, such as in 619.”)
Regarding claim 74, Rosa discloses:
“A non-transitory computer readable medium storing code for wireless communication, the code comprising instructions executable to:” ([para 0025]: “According to a fifth aspect, there is provided an apparatus comprising at least one processor and at least one memory comprising code that, when executed by the at least one processor, causes the apparatus to perform each of the method steps of any one of…”)
“receive one or more measurement reports from a user equipment (UE); transmit, to the UE in response to the one or more measurement reports, a range of values for at least one criterion for autonomous cell selection;” ([para 0157]: “At 713, the source network apparatus 702 transmits an autonomous handover configuration to the user apparatus 701.” ; [para 0138]: “Some example of different triggering criteria are now given. These are examples are merely exemplary, and other triggering criteria are also possible. As one example, the user apparatus may be configured to use different thresholds or time-to -trigger (or similar timer) configurations for different types of received radio resource control configurations.” Wherein the user apparatus in Rosa corresponds to the UE in the instant claim and wherein the triggering criteria in Rosa correspond to the criterion in the instant claim because a threshold is equivalent to a range of values above or below said threshold.)
“identify resources to monitor for an indication, from the UE, of a target cell from a set of candidate cells configured for autonomous cell selection; and receive, from the UE on the identified resources, the indication of the target cell.” ([para 0159]: “Optionally, at 715 the source network apparatus 702 may be configured to provide the user apparatus with an uplink allocation. At 716, in response to receipt of this uplink allocation, the user apparatus 701 may be configured to provide an indication to the source network apparatus 702 that handover to the target network apparatus 703 has been triggered. This indication may be provided in the form of a measurement report from the user apparatus 701 to the source network apparatus 702.” ; [para 0161]: “Thus at 718, the user apparatus 701 and the target network apparatus 703 utilize random access techniques for providing the user apparatus 701 with access to the target network apparatus 703.” ; [para 0162]: “At 719, the user apparatus 701 transmits an autonomous handover request to the target network apparatus 703.” Wherein the UL grant resources and the random access resources in Rosa correspond to the resources in the instant claim, and wherein the information on the target cell within both the indication to the source network and the autonomous handover request in Rosa correspond to the indication of the target cell in the instant claim. The examiner notes that the language of the instant claim does not require that the same resources be used for both the target cell and the source cell. The examiner also believes that the language “transmit, to a target cell and the source cell, an indication of the target cell” does not require that both the source and target cell be sent the same message, but rather that the message sent to the source and target cell both contain an indication of the same target cell.)
Regarding claim 75, Rosa discloses:
([para 0025]: “According to a fifth aspect, there is provided an apparatus comprising at least one processor and at least one memory comprising code that, when executed by the at least one processor, causes the apparatus to perform each of the method steps of any one of…”)
“identify resources to monitor for an indication, from a user equipment (UE) of a target cell from a set of candidate cells configured for autonomous cell selection;  receive, from the UE on the identified resources, the indication of the target cell;” ([para 0161]: “Thus at 718, the user apparatus 701 and the target network apparatus 703 utilize random access techniques for providing the user apparatus 701 with access to the target network apparatus 703.” ; [para 0162]: “At 719, the user apparatus 701 transmits an autonomous handover request to the target network apparatus 703. The autonomous handover request comprises ID information, such as a user apparatus identity and an identity of the source network apparatus 702.” Wherein the user apparatus in Rosa corresponds to the UE in the instant claim, the target network apparatus in Rosa corresponds to the target cell in the instant claim, and the autonomous handover request in Rosa corresponds to the indication in the instant claim.)
“and transmit an assignment of resources or avoid transmission of an assignment of resources to the UE based at least in part on the received indication of the target cell.” ([para 0163]: “In response to this autonomous handover request, the target network apparatus may transmit an autonomous handover accept message at 720. The handover accept message may comprise a complete radio resource configuration for the user apparatus 701 to use in communications with the target network apparatus 703.” Wherein the radio resource configuration in Rosa corresponds to the assignment of resources in the instant claim.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-10, 16-19, 22, 25-26, 2934, 40-43, 46, 49-50, 53-58, 64-67, 70, and 73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosa (US 20190380067 A1) in view of Tenny (US 20100124172 A1).
Regarding claim 1, Rosa discloses:
“A method for wireless communication at a user equipment (UE), comprising: receiving, from a source cell, a range of values for at least one criterion for UE autonomous cell selection;” ([para 0157]: “At 713, the source network apparatus 702 transmits an autonomous handover configuration to the user apparatus 701.” ; [para 0138]: “Some example of different triggering criteria are now given. These are examples are merely exemplary, and other triggering criteria are also possible. As one example, the user apparatus may be configured to use different thresholds or time-to -trigger (or similar timer) configurations for different types of received radio resource control configurations.” Wherein the user apparatus in Rosa corresponds to the UE in the instant claim, the source network apparatus in Rosa corresponds to the source cell in the instant claim, and wherein the triggering criteria in Rosa correspond to the criterion in the instant claim because a threshold is equivalent to a range of values above or below said threshold.)
“identifying resources on which to transmit, to a target cell and the source cell, an indication of the target cell from a set of candidate cells configured for autonomous cell selection…” ([para 0159]: “Optionally, at 715 the source network apparatus 702 may be configured to provide the user apparatus with an uplink allocation. At 716, in response to receipt of this uplink allocation, the user apparatus 701 may be configured to provide an indication to the source network apparatus 702 that handover to the target network apparatus 703 has been triggered. This indication may be provided in the form of a measurement report from the user apparatus 701 to the source network apparatus 702.” ; [para 0161]: “Thus at 718, the user apparatus 701 and the target network apparatus 703 utilize random access techniques for providing the user apparatus 701 with access to the target network apparatus 703.” ; [para 0162]: “At 719, the user apparatus 701 transmits an autonomous handover request to the target network apparatus 703.” Wherein the UL grant resources and the random access resources in Rosa correspond to the resources in the instant claim, and wherein the information on the target cell within both the indication to the source network and the autonomous handover request in Rosa correspond to the indication of the target cell in the instant claim. The examiner notes that the language of the instant claim does not require that the same resources be used for both the target cell and the source cell. The examiner also believes that the language “transmit, to a target cell and the source cell, an indication of the target cell” does not require that both the source and target cell be sent the same message, but rather that the message sent to the source and target cell both contain an indication of the same target cell.)
Rosa does not explicitly disclose “measuring a signal for one or more of the candidate cells; and selecting the target cell from the one or more candidate cells based at least in part on measuring the signal and that the at least one criterion being within the range of values.” 
However, Tenny discloses the missing feature “measuring a signal for one or more of the candidate cells; and selecting the target cell from the one or more candidate cells based at least in part ([para 0063]: “As represented by block 410, the access terminal then waits for the condition to be met (e.g., the access terminal waits for handover to become imminent). For example, the access terminal may continue to monitor RF conditions (e.g., pilot signals) associated with the target access points and/or the serving access point to determine when to initiate handover.” ; [para 0064]: “For example, in some cases this condition may be defined in terms of a signal strength differential between a serving access point and a target access point, in terms of a timer that tracks how long the target access point remains stronger than the serving access point, in terms of absolute signal strength levels at the target, or in terms of a signal-to-interference ratio.” ; [para 0072]: “As represented by block 412, the access terminal initiates the handover if the condition is met (e.g., handover is imminent).” Wherein monitoring RF conditions associated with target access points in Tenny corresponds to measuring a signal in the instant claim, and wherein initiating handover with one of the target access points based on the RF conditions of that target access point in Tenny corresponds to selecting the target cell based on measuring the signal as in the instant claim.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Rosa and Tenny, to modify the autonomous handover technique as disclosed by Rosa, to be based on a measured criterion being in a range of values as disclosed by Tenny. The motivation for taking into account whether a criterion is within a measured range of values before performing autonomous handover is that this ensures the cell being handed over to is worth being handed over to, thereby preventing unnecessary handovers and thus enhancing service quality. Therefore, it would have been obvious to combine Rosa with Tenny to obtain the invention as specified in the instant claim.
Regarding claim 2, Rosa in view of Terry discloses all the features of the parent claim.
Rosa further discloses “transmitting, to the source cell and to the target cell on the identified resources, the indication of the target cell.” ([para 0159]: “At 716, in response to receipt of this uplink allocation, the user apparatus 701 may be configured to provide an indication to the source network apparatus 702 that handover to the target network apparatus 703 has been triggered.” ; [para 0162]: “At 719, the user apparatus 701 transmits an autonomous handover request to the target network apparatus 703.”)
Regarding claim 5, Rosa in view of Terry discloses all the features of the parent claim.
Rosa further discloses “wherein the indication is transmitted to the source cell on a first set of resources of the identified resources and to the target cell on a second set of resources of the identified resources.” ([para 0159]: “Optionally, at 715 the source network apparatus 702 may be configured to provide the user apparatus with an uplink allocation. At 716, in response to receipt of this uplink allocation, the user apparatus 701 may be configured to provide an indication to the source network apparatus 702 that handover to the target network apparatus 703 has been triggered. This indication may be provided in the form of a measurement report from the user apparatus 701 to the source network apparatus 702.” ; [para 0161]: “Thus at 718, the user apparatus 701 and the target network apparatus 703 utilize random access techniques for providing the user apparatus 701 with access to the target network apparatus 703.” ; [para 0162]: “At 719, the user apparatus 701 transmits an autonomous handover request to the target network apparatus 703. The autonomous handover request comprises ID information, such as a user apparatus identity and an identity of the source network apparatus 702.”)
Regarding claim 6, Rosa in view of Terry discloses all the features of the parent claim.
Rosa further discloses “receiving an assignment of resources from the target cell; and communicating with the target cell based at least in part on receiving the assignment of resources.” ([para 0163]: “In response to this autonomous handover request, the target network apparatus may transmit an autonomous handover accept message at 720. The handover accept message may comprise a complete radio resource configuration for the user apparatus 701 to use in communications with the target network apparatus 703.” ; [para 0164]: “In response to an accept message being sent at 720, at 721 the user apparatus 701 is configured to transmit an autonomous handover complete message to the target network apparatus 703, such as in 619.”)
Regarding claim 7, Rosa in view of Terry discloses all the features of the parent claim.
Rosa further discloses “receiving the assignment of resources within a threshold time after transmitting the indication of the target cell.” ([para 0163]: “In response to this autonomous handover request, the target network apparatus may transmit an autonomous handover accept message at 720. The handover accept message may comprise a complete radio resource configuration for the user apparatus 701 to use in communications with the target network apparatus 703.” The examiner notes that no details on what the threshold time is are provided in the claim, and thus the threshold can be reasonably interpreted very broadly by one of ordinary skill in the art.)
Regarding claim 8, Rosa in view of Terry discloses all the features of the parent claim.
Rosa further discloses “receiving an indication of a minimum time between handovers; determining that the minimum time has elapsed since a previous handover; and selecting the source cell for a handover based at least in part on the determination that the minimum time has elapsed.” ([para 0138]: “Some example of different triggering criteria are now given. These are examples are merely exemplary, and other triggering criteria are also possible. As one example, the user apparatus may be configured to use different thresholds or time-to -trigger (or similar timer) configurations for different types of received radio resource control configurations.”)
Regarding claim 9, Rosa in view of Terry discloses all the features of the parent claim.
Rosa further discloses “receiving radio resource control (RRC) signaling, broadcast information, or downlink control information (DCI), or a combination thereof that indicates the resources on which to transmit the indication of the target cell.” [para 0127]: “At 501, the user apparatus is configured to receive, from a source network apparatus, an indication of a type of radio resource control configuration information for use by the user apparatus when accessing a target network apparatus.”)
Regarding claim 10, Rosa in view of Terry discloses all the features of the parent claim.
Rosa further discloses “wherein the RRC signaling comprises unicast or broadcast signaling.” ([para 0039]: “The apparatus be further be caused to: if the indication comprises the complete radio resource control configuration: perform random access on at least some of the resources included in the indication; and transmit a radio resource control connection reconfiguration complete message to the target network apparatus, else if the indication comprises the partial radio resource control configuration: perform random access on at least some of the resources included in the indication; and transmit a radio resource control connection establishment request message to the target network apparatus, else if the indication comprises no radio resource control configuration: perform random access on at least some of the resources indicated in a system information broadcast by the target network apparatus; and transmit a radio resource control connection establishment request message to the target network apparatus.”)
Regarding claim 16, Rosa in view of Terry discloses all the features of the parent claim.
Rosa does not explicitly disclose “transmitting one or more measurement reports to the source cell, wherein the range of values for the at least one criterion for autonomous cell selection is received in response to the one or more measurement reports.” 
However, Tenny discloses the missing feature “transmitting one or more measurement reports to the source cell, wherein the range of values for the at least one criterion for autonomous cell selection is received in response to the one or more measurement reports.” ([para 0027]: “As represented by block 202, an access terminal may regularly monitor for RF signals (e.g., pilot signals) from neighbor access points. In the event any of the received signals exceeds a defined reporting threshold, the access terminal sends a measurement report (e.g., a pilot strength measurement message) to its serving access point. This report includes an identifier of each access point that sent a signal that exceeded the reporting threshold and the signal strength of such a signal as received at the access terminal.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Rosa and Tenny, to modify the criterion as disclosed by Rosa, to be received in response to a measurement report as disclosed by Tenny. The motivation for the criterion to be set in response to a measurement report is that it allows the criterion to be adapted in response to network conditions, thereby optimizing handovers that may occur as a result of the criterion, thus enhancing service quality. Therefore, it would have been obvious to combine Rosa with Tenny to obtain the invention as specified in the instant claim.
Regarding claim 17, Rosa in view of Terry discloses all the features of the parent claim.
Rosa does not explicitly disclose “wherein the one or more measurement reports comprise: a measurement report for the source cell and one or more measurement reports for one or more of the candidate cells.” 
Tenny discloses the missing feature “wherein the one or more measurement reports comprise: a measurement report for the source cell and one or more measurement reports for one or more of the candidate cells.” ([para 0027]: “As represented by block 202, an access terminal may regularly monitor for RF signals (e.g., pilot signals) from neighbor access points. In the event any of the received signals exceeds a defined reporting threshold, the access terminal sends a measurement report (e.g., a pilot strength measurement message) to its serving access point. This report includes an identifier of each access point that sent a signal that exceeded the reporting threshold and the signal strength of such a signal as received at the access terminal.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Rosa and Tenny, to modify the criterion as disclosed by Rosa, to be received in response to a measurement report as disclosed by Tenny. The motivation for the criterion to be set in response to a measurement report is that it allows the criterion to be adapted in response to network conditions, thereby optimizing handovers that may occur as a result of the criterion, thus enhancing service quality. Therefore, it would have been obvious to combine Rosa with Tenny to obtain the invention as specified in the instant claim.
Regarding claim 18, Rosa in view of Terry discloses all the features of the parent claim.
Rosa further discloses “wherein the target cell is selected based at least in part on radio conditions for communications with the source cell.” ([para 0140]: “In an example, the source network apparatus may be configured to signal to the user apparatus a list of autonomous handover target network apparatuses. The list may indicate to user apparatus, as mentioned above, which/that target network apparatus is prepared, and/or which target network apparatuses are not prepared.” ; [para 0158]: “The user apparatus 701 may then, at 714, determine that handover to the target network apparatus is to be performed. This determination may be the result of a trigger condition being fulfilled.”)
Regarding claim 19, Rosa in view of Terry discloses all the features of the parent claim.
Rosa further discloses “receiving an indication of the set of candidate cells configured for autonomous cell selection.” ([para 0140]: “In an example, the source network apparatus may be configured to signal to the user apparatus a list of autonomous handover target network apparatuses. The list may indicate to user apparatus, as mentioned above, which/that target network apparatus is prepared, and/or which target network apparatuses are not prepared.”)
Regarding claim 22, Rosa discloses all the features of the parent claim.
Rosa does not explicitly disclose “receiving one or more measurement reports from the UE, wherein the range of values for the at least one criterion for autonomous cell selection is transmitted in response to the one or more measurement reports.” 
However, Tenny discloses the missing feature “receiving one or more measurement reports from the UE, wherein the range of values for the at least one criterion for autonomous cell selection is transmitted in response to the one or more measurement reports.” ([para 0027]: “As represented by block 202, an access terminal may regularly monitor for RF signals (e.g., pilot signals) from neighbor access points. In the event any of the received signals exceeds a defined reporting threshold, the access terminal sends a measurement report (e.g., a pilot strength measurement message) to its serving access point. This report includes an identifier of each access point that sent a signal that exceeded the reporting threshold and the signal strength of such a signal as received at the access terminal.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Rosa and Tenny, to modify the criterion as disclosed by Rosa, to be received in response to a measurement report as disclosed by Tenny. The motivation for the criterion to be set in response to a measurement report is that it allows the criterion to be adapted in response to network conditions, thereby optimizing handovers that may occur as a result of the criterion, thus enhancing service quality. Therefore, it would have been obvious to combine Rosa with Tenny to obtain the invention as specified in the instant claim.
Regarding claim 25, Rosa discloses:
“An apparatus for wireless communication, comprising: means for receiving, from a source cell, a range of values for at least one criterion for user equipment (UE) autonomous cell selection;” ([para 0157]: “At 713, the source network apparatus 702 transmits an autonomous handover configuration to the user apparatus 701.” ; [para 0138]: “Some example of different triggering criteria are now given. These are examples are merely exemplary, and other triggering criteria are also possible. As one example, the user apparatus may be configured to use different thresholds or time-to -trigger (or similar timer) configurations for different types of received radio resource control configurations.” Wherein the user apparatus in Rosa corresponds to the UE in the instant claim, the source network apparatus in Rosa corresponds to the source cell in the instant claim, and wherein the triggering criteria in Rosa correspond to the criterion in the instant claim because a threshold is equivalent to a range of values above or below said threshold.)
“means for identifying resources on which to transmit, to a target cell and the source cell, an indication of the target cell from a set of candidate cells configured for autonomous cell selection…” ([para 0159]: “Optionally, at 715 the source network apparatus 702 may be configured to provide the user apparatus with an uplink allocation. At 716, in response to receipt of this uplink allocation, the user apparatus 701 may be configured to provide an indication to the source network apparatus 702 that handover to the target network apparatus 703 has been triggered. This indication may be provided in the form of a measurement report from the user apparatus 701 to the source network apparatus 702.” ; [para 0161]: “Thus at 718, the user apparatus 701 and the target network apparatus 703 utilize random access techniques for providing the user apparatus 701 with access to the target network apparatus 703.” ; [para 0162]: “At 719, the user apparatus 701 transmits an autonomous handover request to the target network apparatus 703.” Wherein the UL grant resources and the random access resources in Rosa correspond to the resources in the instant claim, and wherein the information on the target cell within both the indication to the source network and the autonomous handover request in Rosa correspond to the indication of the target cell in the instant claim. The examiner notes that the language of the instant claim does not require that the same resources be used for both the target cell and the source cell. The examiner also believes that the language “transmit, to a target cell and the source cell, an indication of the target cell” does not require that both the source and target cell be sent the same message, but rather that the message sent to the source and target cell both contain an indication of the same target cell.)
Rosa does not explicitly disclose “means for measuring a signal for one or more of the candidate cells; and means for selecting the target cell from the one or more candidate cells based at least in part on measuring the signal and that the at least one criterion being within the range of values”.
However, Tenny discloses the missing feature “means for measuring a signal for one or more of the candidate cells; and means for selecting the target cell from the one or more candidate cells based at least in part on measuring the signal and that the at least one criterion being within the range of values”  ([para 0063]: “As represented by block 410, the access terminal then waits for the condition to be met (e.g., the access terminal waits for handover to become imminent). For example, the access terminal may continue to monitor RF conditions (e.g., pilot signals) associated with the target access points and/or the serving access point to determine when to initiate handover.” ; [para 0072]: “As represented by block 412, the access terminal initiates the handover if the condition is met (e.g., handover is imminent).”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Rosa and Tenny, to modify the autonomous handover technique as disclosed by Rosa, to be based on a measured criterion being in a range of values as disclosed by Tenny. The motivation for taking into account whether a criterion is within a range of values before performing autonomous handover is that this ensures the cell being handed over to is worth being handed over to, thereby preventing unnecessary handovers and thus enhancing service quality. Therefore, it would have been obvious to combine Rosa with Tenny to obtain the invention as specified in the instant claim.
Regarding claim 26, Rosa in view of Terry discloses all the features of the parent claim.
Rosa further discloses “means for transmitting, to the source cell and to the target cell on the identified resources, the indication of the target cell.” ([para 0159]: “At 716, in response to receipt of this uplink allocation, the user apparatus 701 may be configured to provide an indication to the source network apparatus 702 that handover to the target network apparatus 703 has been triggered.” ; [para 0162]: “At 719, the user apparatus 701 transmits an autonomous handover request to the target network apparatus 703.”)
Regarding claim 29, Rosa in view of Terry discloses all the features of the parent claim.
Rosa further discloses “wherein the indication is transmitted to the source cell on a first set of resources of the identified resources and to the target cell on a second set of resources of the identified resources.” ([para 0159]: “Optionally, at 715 the source network apparatus 702 may be configured to provide the user apparatus with an uplink allocation. At 716, in response to receipt of this uplink allocation, the user apparatus 701 may be configured to provide an indication to the source network apparatus 702 that handover to the target network apparatus 703 has been triggered. This indication may be provided in the form of a measurement report from the user apparatus 701 to the source network apparatus 702.” ; [para 0161]: “Thus at 718, the user apparatus 701 and the target network apparatus 703 utilize random access techniques for providing the user apparatus 701 with access to the target network apparatus 703.” ; [para 0162]: “At 719, the user apparatus 701 transmits an autonomous handover request to the target network apparatus 703. The autonomous handover request comprises ID information, such as a user apparatus identity and an identity of the source network apparatus 702.”)
Regarding claim 30, Rosa in view of Terry discloses all the features of the parent claim.
Rosa further discloses “means for receiving an assignment of resources from the target cell; and means for communicating with the target cell based at least in part on receiving the assignment of resources.” ([para 0163]: “In response to this autonomous handover request, the target network apparatus may transmit an autonomous handover accept message at 720. The handover accept message may comprise a complete radio resource configuration for the user apparatus 701 to use in communications with the target network apparatus 703.” ; [para 0164]: “In response to an accept message being sent at 720, at 721 the user apparatus 701 is configured to transmit an autonomous handover complete message to the target network apparatus 703, such as in 619.”)
Regarding claim 31, Rosa in view of Terry discloses all the features of the parent claim.
Rosa further discloses “means for receiving the assignment of resources within a threshold time after transmitting the indication of the target cell.” ([para 0163]: “In response to this autonomous handover request, the target network apparatus may transmit an autonomous handover accept message at 720. The handover accept message may comprise a complete radio resource configuration for the user apparatus 701 to use in communications with the target network apparatus 703.” The examiner notes that no details on what the threshold time is are provided in the claim, and thus the threshold can be reasonably interpreted very broadly by one of ordinary skill in the art.)
Regarding claim 32, Rosa in view of Terry discloses all the features of the parent claim.
Rosa further discloses “means for receiving an indication of a minimum time between handovers; means for determining that the minimum time has elapsed since a previous handover; and means for selecting the source cell for a handover based at least in part on the determination that the minimum time has elapsed.” ([para 0138]: “Some example of different triggering criteria are now given. These are examples are merely exemplary, and other triggering criteria are also possible. As one example, the user apparatus may be configured to use different thresholds or time-to -trigger (or similar timer) configurations for different types of received radio resource control configurations.”)
Regarding claim 33, Rosa in view of Terry discloses all the features of the parent claim.
Rosa further discloses “means for receiving radio resource control (RRC) signaling, broadcast information, or downlink control information (DCI), or a combination thereof that indicates the resources on which to transmit the indication of the target cell.” [para 0127]: “At 501, the user apparatus is configured to receive, from a source network apparatus, an indication of a type of radio resource control configuration information for use by the user apparatus when accessing a target network apparatus.”)
Regarding claim 34, Rosa in view of Terry discloses all the features of the parent claim.
Rosa further discloses “wherein the RRC signaling comprises unicast or broadcast signaling.” ([para 0039]: “The apparatus be further be caused to: if the indication comprises the complete radio resource control configuration: perform random access on at least some of the resources included in the indication; and transmit a radio resource control connection reconfiguration complete message to the target network apparatus, else if the indication comprises the partial radio resource control configuration: perform random access on at least some of the resources included in the indication; and transmit a radio resource control connection establishment request message to the target network apparatus, else if the indication comprises no radio resource control configuration: perform random access on at least some of the resources indicated in a system information broadcast by the target network apparatus; and transmit a radio resource control connection establishment request message to the target network apparatus.”)
Regarding claim 40, Rosa in view of Terry discloses all the features of the parent claim.
Rosa does not explicitly disclose “means for transmitting one or more measurement reports to the source cell, wherein the range of values for the at least one criterion for autonomous cell selection is received in response to the one or more measurement reports.” 
However, Tenny discloses the missing feature “means for transmitting one or more measurement reports to the source cell, wherein the range of values for the at least one criterion for autonomous cell selection is received in response to the one or more measurement reports.” ([para 0027]: “As represented by block 202, an access terminal may regularly monitor for RF signals (e.g., pilot signals) from neighbor access points. In the event any of the received signals exceeds a defined reporting threshold, the access terminal sends a measurement report (e.g., a pilot strength measurement message) to its serving access point. This report includes an identifier of each access point that sent a signal that exceeded the reporting threshold and the signal strength of such a signal as received at the access terminal.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Rosa and Tenny, to modify the criterion as disclosed by Rosa, to be received in response to a measurement report as disclosed by Tenny. The motivation for the criterion to be set in response to a measurement report is that it allows the criterion to be adapted in response to network conditions, thereby optimizing handovers that may occur as a result of the criterion, thus enhancing service quality. Therefore, it would have been obvious to combine Rosa with Tenny to obtain the invention as specified in the instant claim.
Regarding claim 41, Rosa in view of Terry discloses all the features of the parent claim.
Rosa does not explicitly disclose “wherein the one or more measurement reports comprise a measurement report for the source cell and one or more measurement reports for one or more of the candidate cells.” 
However, Tenny discloses the missing feature “wherein the one or more measurement reports comprise: a measurement report for the source cell and one or more measurement reports for one or ([para 0027]: “As represented by block 202, an access terminal may regularly monitor for RF signals (e.g., pilot signals) from neighbor access points. In the event any of the received signals exceeds a defined reporting threshold, the access terminal sends a measurement report (e.g., a pilot strength measurement message) to its serving access point. This report includes an identifier of each access point that sent a signal that exceeded the reporting threshold and the signal strength of such a signal as received at the access terminal.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Rosa and Tenny, to modify the criterion as disclosed by Rosa, to be received in response to a measurement report as disclosed by Tenny. The motivation for the criterion to be set in response to a measurement report is that it allows the criterion to be adapted in response to network conditions, thereby optimizing handovers that may occur as a result of the criterion, thus enhancing service quality. Therefore, it would have been obvious to combine Rosa with Tenny to obtain the invention as specified in the instant claim.
Regarding claim 42, Rosa in view of Terry discloses all the features of the parent claim.
Rosa further discloses “wherein the target cell is selected based at least in part on radio conditions for communications with the source cell.” ([para 0140]: “In an example, the source network apparatus may be configured to signal to the user apparatus a list of autonomous handover target network apparatuses. The list may indicate to user apparatus, as mentioned above, which/that target network apparatus is prepared, and/or which target network apparatuses are not prepared.” ; [para 0158]: “The user apparatus 701 may then, at 714, determine that handover to the target network apparatus is to be performed. This determination may be the result of a trigger condition being fulfilled.”)
Regarding claim 43, Rosa in view of Terry discloses all the features of the parent claim.
Rosa further discloses “means for receiving an indication of the set of candidate cells configured for autonomous cell selection.” ([para 0140]: “In an example, the source network apparatus may be configured to signal to the user apparatus a list of autonomous handover target network apparatuses. The list may indicate to user apparatus, as mentioned above, which/that target network apparatus is prepared, and/or which target network apparatuses are not prepared.”)
Regarding claim 46, Rosa discloses all the features of the parent claim.
Rosa does not explicitly disclose “means for receiving one or more measurement reports from the UE, wherein the range of values for the at least one criterion for autonomous cell selection is transmitted in response to the one or more measurement reports.” 
However, Tenny discloses the missing feature “means for receiving one or more measurement reports from the UE, wherein the range of values for the at least one criterion for autonomous cell selection is transmitted in response to the one or more measurement reports.” ([para 0027]: “As represented by block 202, an access terminal may regularly monitor for RF signals (e.g., pilot signals) from neighbor access points. In the event any of the received signals exceeds a defined reporting threshold, the access terminal sends a measurement report (e.g., a pilot strength measurement message) to its serving access point. This report includes an identifier of each access point that sent a signal that exceeded the reporting threshold and the signal strength of such a signal as received at the access terminal.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Rosa and Tenny, to modify the criterion as disclosed by Rosa, to be received in response to a measurement report as disclosed by Tenny. The motivation for the criterion to be set in response to a measurement report is that it allows the criterion to be adapted in response to network conditions, thereby optimizing handovers that may occur as a result of the criterion, thus enhancing service quality. Therefore, it would have been obvious to combine Rosa with Tenny to obtain the invention as specified in the instant claim.
Regarding claim 49, Rosa discloses:
“A mobile device for wireless communication, comprising: a processor; memory in electronic communication with the processor; and instructions stored in the memory and operable, when executed by the processor, to cause the mobile device to:” ([para 0025]: “According to a fifth aspect, there is provided an apparatus comprising at least one processor and at least one memory comprising code that, when executed by the at least one processor, causes the apparatus to perform each of the method steps of any one of…”)
([para 0157]: “At 713, the source network apparatus 702 transmits an autonomous handover configuration to the user apparatus 701.” ; [para 0138]: “Some example of different triggering criteria are now given. These are examples are merely exemplary, and other triggering criteria are also possible. As one example, the user apparatus may be configured to use different thresholds or time-to -trigger (or similar timer) configurations for different types of received radio resource control configurations.” Wherein the user apparatus in Rosa corresponds to the UE in the instant claim, the source network apparatus in Rosa corresponds to the source cell in the instant claim, and wherein the triggering criteria in Rosa correspond to the criterion in the instant claim because a threshold is equivalent to a range of values above or below said threshold.)
“identify resources on which to transmit, to a target cell and the source cell, an indication of the target cell from a set of candidate cells configured for autonomous cell selection…” ([para 0159]: “Optionally, at 715 the source network apparatus 702 may be configured to provide the user apparatus with an uplink allocation. At 716, in response to receipt of this uplink allocation, the user apparatus 701 may be configured to provide an indication to the source network apparatus 702 that handover to the target network apparatus 703 has been triggered. This indication may be provided in the form of a measurement report from the user apparatus 701 to the source network apparatus 702.” ; [para 0161]: “Thus at 718, the user apparatus 701 and the target network apparatus 703 utilize random access techniques for providing the user apparatus 701 with access to the target network apparatus 703.” ; [para 0162]: “At 719, the user apparatus 701 transmits an autonomous handover request to the target network apparatus 703.” Wherein the UL grant resources and the random access resources in Rosa correspond to the resources in the instant claim, and wherein the information on the target cell within both the indication to the source network and the autonomous handover request in Rosa correspond to the indication of the target cell in the instant claim. The examiner notes that the language of the instant claim does not require that the same resources be used for both the target cell and the source cell. The examiner also believes that the language “transmit, to a target cell and the source cell, an indication of the target cell” does not require that both the source and target cell be sent the same message, but rather that the message sent to the source and target cell both contain an indication of the same target cell.)
Rosa does not explicitly disclose “measure a signal for one or more of the candidate cells; and select the target cell from the one or more candidate cells based at least in part on measuring the signal and that the at least one criterion being within the range of values.” 
However, Tenny discloses the missing feature “measure a signal for one or more of the candidate cells; and select the target cell from the one or more candidate cells based at least in part on measuring the signal and that the at least one criterion being within the range of values.” ([para 0063]: “As represented by block 410, the access terminal then waits for the condition to be met (e.g., the access terminal waits for handover to become imminent). For example, the access terminal may continue to monitor RF conditions (e.g., pilot signals) associated with the target access points and/or the serving access point to determine when to initiate handover.” ; [para 0064]: “For example, in some cases this condition may be defined in terms of a signal strength differential between a serving access point and a target access point, in terms of a timer that tracks how long the target access point remains stronger than the serving access point, in terms of absolute signal strength levels at the target, or in terms of a signal-to-interference ratio.” ; [para 0072]: “As represented by block 412, the access terminal initiates the handover if the condition is met (e.g., handover is imminent).” Wherein monitoring RF conditions associated with target access points in Tenny corresponds to measuring a signal in the instant claim, and wherein initiating handover with one of the target access points based on the RF conditions of that target access point in Tenny corresponds to selecting the target cell based on measuring the signal as in the instant claim.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Rosa and Tenny, to modify the autonomous handover technique as disclosed by Rosa, to be based on a measured criterion being in a range of values as disclosed by Tenny. The motivation for taking into account whether a criterion is within a measured range of values before performing autonomous handover is that this ensures the cell being handed over to is worth being handed over to, thereby preventing unnecessary handovers and thus enhancing service quality. Rosa with Tenny to obtain the invention as specified in the instant claim.
Regarding claim 50, Rosa in view of Terry discloses all the features of the parent claim.
Rosa further discloses “transmit, to the source cell and to the target cell on the identified resources, the indication of the target cell.” ([para 0159]: “At 716, in response to receipt of this uplink allocation, the user apparatus 701 may be configured to provide an indication to the source network apparatus 702 that handover to the target network apparatus 703 has been triggered.” ; [para 0162]: “At 719, the user apparatus 701 transmits an autonomous handover request to the target network apparatus 703.”)
Regarding claim 53, Rosa in view of Terry discloses all the features of the parent claim.
Rosa further discloses “wherein the indication is transmitted to the source cell on a first set of resources of the identified resources and to the target cell on a second set of resources of the identified resources.” ([para 0159]: “Optionally, at 715 the source network apparatus 702 may be configured to provide the user apparatus with an uplink allocation. At 716, in response to receipt of this uplink allocation, the user apparatus 701 may be configured to provide an indication to the source network apparatus 702 that handover to the target network apparatus 703 has been triggered. This indication may be provided in the form of a measurement report from the user apparatus 701 to the source network apparatus 702.” ; [para 0161]: “Thus at 718, the user apparatus 701 and the target network apparatus 703 utilize random access techniques for providing the user apparatus 701 with access to the target network apparatus 703.” ; [para 0162]: “At 719, the user apparatus 701 transmits an autonomous handover request to the target network apparatus 703. The autonomous handover request comprises ID information, such as a user apparatus identity and an identity of the source network apparatus 702.”)
Regarding claim 54, Rosa in view of Terry discloses all the features of the parent claim.
Rosa further discloses “receive an assignment of resources from the target cell; and communicate with the target cell based at least in part on receiving the assignment of resources.” ([para 0163]: “In response to this autonomous handover request, the target network apparatus may transmit an autonomous handover accept message at 720. The handover accept message may comprise a complete radio resource configuration for the user apparatus 701 to use in communications with the target network apparatus 703.” ; [para 0164]: “In response to an accept message being sent at 720, at 721 the user apparatus 701 is configured to transmit an autonomous handover complete message to the target network apparatus 703, such as in 619.”)
Regarding claim 55, Rosa in view of Terry discloses all the features of the parent claim.
Rosa further discloses “receive the assignment of resources within a threshold time after transmitting the indication of the target cell.” ([para 0163]: “In response to this autonomous handover request, the target network apparatus may transmit an autonomous handover accept message at 720. The handover accept message may comprise a complete radio resource configuration for the user apparatus 701 to use in communications with the target network apparatus 703.” The examiner notes that no details on what the threshold time is are provided in the claim, and thus the threshold can be reasonably interpreted very broadly by one of ordinary skill in the art.)
Regarding claim 56, Rosa in view of Terry discloses all the features of the parent claim.
Rosa further discloses “receive an indication of a minimum time between handovers; determine that the minimum time has elapsed since a previous handover; and select the source cell for a handover based at least in part on the determination that the minimum time has elapsed.” ([para 0138]: “Some example of different triggering criteria are now given. These are examples are merely exemplary, and other triggering criteria are also possible. As one example, the user apparatus may be configured to use different thresholds or time-to -trigger (or similar timer) configurations for different types of received radio resource control configurations.”)
Regarding claim 57, Rosa in view of Terry discloses all the features of the parent claim.
Rosa further discloses “receive radio resource control (RRC) signaling, broadcast information, or downlink control information (DCI), or a combination thereof that indicates the resources on which to transmit the indication of the target cell.” [para 0127]: “At 501, the user apparatus is configured to receive, from a source network apparatus, an indication of a type of radio resource control configuration information for use by the user apparatus when accessing a target network apparatus.”)
Regarding claim 58, Rosa in view of Terry discloses all the features of the parent claim.
Rosa further discloses “wherein the RRC signaling comprises unicast or broadcast signaling.” ([para 0039]: “The apparatus be further be caused to: if the indication comprises the complete radio resource control configuration: perform random access on at least some of the resources included in the indication; and transmit a radio resource control connection reconfiguration complete message to the target network apparatus, else if the indication comprises the partial radio resource control configuration: perform random access on at least some of the resources included in the indication; and transmit a radio resource control connection establishment request message to the target network apparatus, else if the indication comprises no radio resource control configuration: perform random access on at least some of the resources indicated in a system information broadcast by the target network apparatus; and transmit a radio resource control connection establishment request message to the target network apparatus.”)
Regarding claim 64, Rosa in view of Terry discloses all the features of the parent claim.
Rosa does not explicitly disclose “transmit one or more measurement reports to the source cell, wherein the range of values for the at least one criterion for autonomous cell selection is received in response to the one or more measurement reports.” 
However, Tenny discloses the missing feature “transmit one or more measurement reports to the source cell, wherein the range of values for the at least one criterion for autonomous cell selection is received in response to the one or more measurement reports.” ([para 0027]: “As represented by block 202, an access terminal may regularly monitor for RF signals (e.g., pilot signals) from neighbor access points. In the event any of the received signals exceeds a defined reporting threshold, the access terminal sends a measurement report (e.g., a pilot strength measurement message) to its serving access point. This report includes an identifier of each access point that sent a signal that exceeded the reporting threshold and the signal strength of such a signal as received at the access terminal.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Rosa and Tenny, to modify the criterion as disclosed by Rosa, to be received in response to a measurement report as disclosed by Tenny. The motivation for the criterion to be set in response to a measurement report is that it allows the criterion to be adapted in response to Rosa with Tenny to obtain the invention as specified in the instant claim.
Regarding claim 65, Rosa in view of Terry discloses all the features of the parent claim.
Rosa does not explicitly disclose “wherein the one or more measurement reports comprise: a measurement report for the source cell and one or more measurement reports for one or more of the candidate cells.” 
However, Tenny discloses the missing feature “wherein the one or more measurement reports comprise: a measurement report for the source cell and one or more measurement reports for one or more of the candidate cells.” ([para 0027]: “As represented by block 202, an access terminal may regularly monitor for RF signals (e.g., pilot signals) from neighbor access points. In the event any of the received signals exceeds a defined reporting threshold, the access terminal sends a measurement report (e.g., a pilot strength measurement message) to its serving access point. This report includes an identifier of each access point that sent a signal that exceeded the reporting threshold and the signal strength of such a signal as received at the access terminal.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Rosa and Tenny, to modify the criterion as disclosed by Rosa, to be received in response to a measurement report as disclosed by Tenny. The motivation for the criterion to be set in response to a measurement report is that it allows the criterion to be adapted in response to network conditions, thereby optimizing handovers that may occur as a result of the criterion, thus enhancing service quality. Therefore, it would have been obvious to combine Rosa with Tenny to obtain the invention as specified in the instant claim.
Regarding claim 66, Rosa in view of Terry discloses all the features of the parent claim.
Rosa further discloses “wherein the target cell is selected based at least in part on radio conditions for communications with the source cell.” ([para 0140]: “In an example, the source network apparatus may be configured to signal to the user apparatus a list of autonomous handover target network apparatuses. The list may indicate to user apparatus, as mentioned above, which/that target network apparatus is prepared, and/or which target network apparatuses are not prepared.” ; [para 0158]: “The user apparatus 701 may then, at 714, determine that handover to the target network apparatus is to be performed. This determination may be the result of a trigger condition being fulfilled.”)
Regarding claim 67, Rosa in view of Terry discloses all the features of the parent claim.
Rosa further discloses “receive an indication of the set of candidate cells configured for autonomous cell selection.” ([para 0140]: “In an example, the source network apparatus may be configured to signal to the user apparatus a list of autonomous handover target network apparatuses. The list may indicate to user apparatus, as mentioned above, which/that target network apparatus is prepared, and/or which target network apparatuses are not prepared.”)
Regarding claim 70, Rosa discloses all the features of the parent claim.
Rosa does not explicitly disclose “receive one or more measurement reports from the UE, wherein the range of values for the at least one criterion for autonomous cell selection is transmitted in response to the one or more measurement reports.” 
However, Tenny discloses the missing feature “receive one or more measurement reports from the UE, wherein the range of values for the at least one criterion for autonomous cell selection is transmitted in response to the one or more measurement reports.” ([para 0027]: “As represented by block 202, an access terminal may regularly monitor for RF signals (e.g., pilot signals) from neighbor access points. In the event any of the received signals exceeds a defined reporting threshold, the access terminal sends a measurement report (e.g., a pilot strength measurement message) to its serving access point. This report includes an identifier of each access point that sent a signal that exceeded the reporting threshold and the signal strength of such a signal as received at the access terminal.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Rosa and Tenny, to modify the criterion as disclosed by Rosa, to be received in response to a measurement report as disclosed by Tenny. The motivation for the criterion to be set in response to a measurement report is that it allows the criterion to be adapted in response to network conditions, thereby optimizing handovers that may occur as a result of the criterion, thus Rosa with Tenny to obtain the invention as specified in the instant claim.
Regarding claim 73, Rosa discloses:
“A non-transitory computer readable medium storing code for wireless communication, the code comprising instructions executable to:” ([para 0025]: “According to a fifth aspect, there is provided an apparatus comprising at least one processor and at least one memory comprising code that, when executed by the at least one processor, causes the apparatus to perform each of the method steps of any one of…”)
“transmit one or more measurement reports to a source cell; receive, from the source cell in response to the one or more measurement reports, a range of values for at least one criterion for UE autonomous cell selection;” ([para 0157]: “At 713, the source network apparatus 702 transmits an autonomous handover configuration to the user apparatus 701.” ; [para 0138]: “Some example of different triggering criteria are now given. These are examples are merely exemplary, and other triggering criteria are also possible. As one example, the user apparatus may be configured to use different thresholds or time-to -trigger (or similar timer) configurations for different types of received radio resource control configurations.” Wherein the user apparatus in Rosa corresponds to the UE in the instant claim, the source network apparatus in Rosa corresponds to the source cell in the instant claim, and wherein the triggering criteria in Rosa correspond to the criterion in the instant claim because a threshold is equivalent to a range of values above or below said threshold.)
“identify resources on which to transmit, to a target cell and the source cell, an indication of the target cell from a set of candidate cells configured for autonomous cell selection…” ([para 0159]: “Optionally, at 715 the source network apparatus 702 may be configured to provide the user apparatus with an uplink allocation. At 716, in response to receipt of this uplink allocation, the user apparatus 701 may be configured to provide an indication to the source network apparatus 702 that handover to the target network apparatus 703 has been triggered. This indication may be provided in the form of a measurement report from the user apparatus 701 to the source network apparatus 702.” ; [para 0161]: “Thus at 718, the user apparatus 701 and the target network apparatus 703 utilize random access techniques for providing the user apparatus 701 with access to the target network apparatus 703.” ; [para 0162]: “At 719, the user apparatus 701 transmits an autonomous handover request to the target network apparatus 703.” Wherein the UL grant resources and the random access resources in Rosa correspond to the resources in the instant claim, and wherein the information on the target cell within both the indication to the source network and the autonomous handover request in Rosa correspond to the indication of the target cell in the instant claim. The examiner notes that the language of the instant claim does not require that the same resources be used for both the target cell and the source cell. The examiner also believes that the language “transmit, to a target cell and the source cell, an indication of the target cell” does not require that both the source and target cell be sent the same message, but rather that the message sent to the source and target cell both contain an indication of the same target cell.)
Rosa does not explicitly disclose “measure a signal for one or more of the candidate cells; and select the target cell from the one or more candidate cells based at least in part on measuring the signal and that the at least one criterion being within the range of values.” 
However, Tenny discloses the missing feature “measure a signal for one or more of the candidate cells; and select the target cell from the one or more candidate cells based at least in part on measuring the signal and that the at least one criterion being within the range of values.” ([para 0063]: “As represented by block 410, the access terminal then waits for the condition to be met (e.g., the access terminal waits for handover to become imminent). For example, the access terminal may continue to monitor RF conditions (e.g., pilot signals) associated with the target access points and/or the serving access point to determine when to initiate handover.” ; [para 0064]: “For example, in some cases this condition may be defined in terms of a signal strength differential between a serving access point and a target access point, in terms of a timer that tracks how long the target access point remains stronger than the serving access point, in terms of absolute signal strength levels at the target, or in terms of a signal-to-interference ratio.” ; [para 0072]: “As represented by block 412, the access terminal initiates the handover if the condition is met (e.g., handover is imminent).” Wherein monitoring RF conditions associated with target access points in Tenny corresponds to measuring a signal in the instant claim, and wherein initiating handover with one of the target access points based on the RF conditions of that target access point in Tenny corresponds to selecting the target cell based on measuring the signal as in the instant claim.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Rosa and Tenny, to modify the autonomous handover technique as disclosed by Rosa, to be based on a measured criterion being in a range of values as disclosed by Tenny. The motivation for taking into account whether a criterion is within a measured range of values before performing autonomous handover is that this ensures the cell being handed over to is worth being handed over to, thereby preventing unnecessary handovers and thus enhancing service quality. Therefore, it would have been obvious to combine Rosa with Tenny to obtain the invention as specified in the instant claim.
Claims 4, 28, and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosa (US 20190380067 A1) in view of Tenny (US 20100124172 A1) and further in view of Tooher (US 20200305038 A1).
Regarding claim 4, Rosa in view of Terry discloses all the features of the parent claim.
Rosa in view of Terry do not explicitly disclose “wherein the identified resources comprise a set of common resources.”
However, Tooher discloses the missing feature “wherein the identified resources comprise a set of common resources.” ([para 0304]: “A WTRU may indicate the request for WTRU-autonomous HO in one or more of the following ways. The request may be an UL transmission on the UL resources dedicated for a WTRU. Such resources may be common for one or more TRP within a TRPG.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Rosa, Tenny, and Tooher to modify the identified resources as disclosed by Rosa, to be common resources as disclosed by Tooher. The motivation for utilizing common resources is that it makes the resources available to multiple terminals dependent on need, thus improving efficiency, and thereby enhancing service quality. Therefore, it would have been obvious to combine Rosa with Tenny 
Regarding claim 28, Rosa in view of Terry discloses all the features of the parent claim.
Rosa in view of Terry do not explicitly disclose “wherein the identified resources comprise a set of common resources.”
However, Tooher discloses the missing feature “wherein the identified resources comprise a set of common resources.” ([para 0304]: “A WTRU may indicate the request for WTRU-autonomous HO in one or more of the following ways. The request may be an UL transmission on the UL resources dedicated for a WTRU. Such resources may be common for one or more TRP within a TRPG.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Rosa, Tenny, and Tooher to modify the identified resources as disclosed by Rosa, to be common resources as disclosed by Tooher. The motivation for utilizing common resources is that it makes the resources available to multiple terminals dependent on need, thus improving efficiency, and thereby enhancing service quality. Therefore, it would have been obvious to combine Rosa with Tenny to obtain the invention as specified in the instant claim.
Regarding claim 52, Rosa in view of Terry discloses all the features of the parent claim.
Rosa in view of Terry do not explicitly disclose “wherein the identified resources comprise a set of common resources.”
However, Tooher discloses the missing feature “wherein the identified resources comprise a set of common resources.” ([para 0304]: “A WTRU may indicate the request for WTRU-autonomous HO in one or more of the following ways. The request may be an UL transmission on the UL resources dedicated for a WTRU. Such resources may be common for one or more TRP within a TRPG.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Rosa, Tenny, and Tooher to modify the identified resources as disclosed by Rosa, to be common resources as disclosed by Tooher. The motivation for utilizing common resources is that it makes the resources available to multiple terminals dependent on need, thus improving efficiency, and thereby enhancing service quality. Therefore, it would have been obvious to combine Rosa with Tenny to obtain the invention as specified in the instant claim.

Claims 11-12, 35-36, and 59-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosa (US 20190380067 A1) in view of Tenny (US 20100124172 A1) and further in view of Pu (US 20160381610 A1).
Regarding claim 11, Rosa in view of Terry discloses all the features of the parent claim.
Rosa in view of Terry do not explicitly disclose “measuring at least one of a reference signal received power (RSRP), reference signal received quality (RSRQ), or a signal-to-interference-plus-noise ratio (SINR), or any combination thereof.”
However, Pu discloses the missing feature “measuring at least one of a reference signal received power (RSRP), reference signal received quality (RSRQ), or a signal-to-interference-plus-noise ratio (SINR), or any combination thereof.” ([para 0046]: “In relation to mobile communication network 100 of FIG. 1, UE 102 may determine that the second cell of eNB 112 has high signal strength compared to the current serving cell (i.e. the first cell) of eNB 110, such as by comparing the RSRP of the current serving cell with the RSRP of the second cell. UE 102 may additionally determine that the second cell of eNB 112 is lightly loaded, such as by measuring the RSRQ of the second cell. Upon identification of this critical scenario, UE 102 may enact alternate measurement reporting protocols in order to expedite handover.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Rosa, Tenny, and Pu to modify the criterion as disclosed by Rosa, to be a ratio between measured RSRP of the source and target cell as disclosed by Pu. The motivation for measuring the RSRP of both cells and comparing them for use as the criterion is that such a criterion allows handover to only occur when handover would result in an improvement in connection quality, thereby enhancing service quality. Therefore, it would have been obvious to combine Rosa with Tenny and Pu to obtain the invention as specified in the instant claim.
Regarding claim 12, Rosa in view of Terry discloses all the features of the parent claim.
Rosa in view of Terry do not explicitly disclose “wherein the at least one criterion comprises a ratio of a first RSRP of the source cell to a second RSRP of the target cell, a ratio of a first RSRQ of the source cell to a second RSRQ of the target cell, or a ratio of a first SINR of the source cell to a second SINR of the target cell, or any combination thereof.”
Pu discloses the missing feature “wherein the at least one criterion comprises a ratio of a first RSRP of the source cell to a second RSRP of the target cell, a ratio of a first RSRQ of the source cell to a second RSRQ of the target cell, or a ratio of a first SINR of the source cell to a second SINR of the target cell, or any combination thereof.” ([para 0046]: “In relation to mobile communication network 100 of FIG. 1, UE 102 may determine that the second cell of eNB 112 has high signal strength compared to the current serving cell (i.e. the first cell) of eNB 110, such as by comparing the RSRP of the current serving cell with the RSRP of the second cell. UE 102 may additionally determine that the second cell of eNB 112 is lightly loaded, such as by measuring the RSRQ of the second cell. Upon identification of this critical scenario, UE 102 may enact alternate measurement reporting protocols in order to expedite handover.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Rosa, Tenny, and Pu to modify the criterion as disclosed by Rosa, to be a ratio between measured RSRP of the source and target cell as disclosed by Pu. The motivation for measuring the RSRP of both cells and comparing them for use as the criterion is that such a criterion allows handover to only occur when handover would result in an improvement in connection quality, thereby enhancing service quality. Therefore, it would have been obvious to combine Rosa with Tenny and Pu to obtain the invention as specified in the instant claim.
Regarding claim 35, Rosa in view of Terry discloses all the features of the parent claim.
Rosa in view of Terry do not explicitly disclose “means for measuring at least one of a reference signal received power (RSRP), reference signal received quality (RSRQ), or a signal-to-interference-plus-noise ratio (SINR), or any combination thereof.”
However, Pu discloses the missing feature “means for measuring at least one of a reference signal received power (RSRP), reference signal received quality (RSRQ), or a signal-to-interference-plus-noise ratio (SINR), or any combination thereof.” ([para 0046]: “In relation to mobile communication network 100 of FIG. 1, UE 102 may determine that the second cell of eNB 112 has high signal strength compared to the current serving cell (i.e. the first cell) of eNB 110, such as by comparing the RSRP of the current serving cell with the RSRP of the second cell. UE 102 may additionally determine that the second cell of eNB 112 is lightly loaded, such as by measuring the RSRQ of the second cell. Upon identification of this critical scenario, UE 102 may enact alternate measurement reporting protocols in order to expedite handover.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Rosa, Tenny, and Pu to modify the criterion as disclosed by Rosa, to be a ratio between measured RSRP of the source and target cell as disclosed by Pu. The motivation for measuring the RSRP of both cells and comparing them for use as the criterion is that such a criterion allows handover to only occur when handover would result in an improvement in connection quality, thereby enhancing service quality. Therefore, it would have been obvious to combine Rosa with Tenny and Pu to obtain the invention as specified in the instant claim.
Regarding claim 36, Rosa in view of Terry discloses all the features of the parent claim.
Rosa in view of Terry do not explicitly disclose “wherein the at least one criterion comprises a ratio of a first RSRP of the source cell to a second RSRP of the target cell, a ratio of a first RSRQ of the source cell to a second RSRQ of the target cell, or a ratio of a first SINR of the source cell to a second SINR of the target cell, or any combination thereof.”
However, Pu discloses the missing feature “wherein the at least one criterion comprises a ratio of a first RSRP of the source cell to a second RSRP of the target cell, a ratio of a first RSRQ of the source cell to a second RSRQ of the target cell, or a ratio of a first SINR of the source cell to a second SINR of the target cell, or any combination thereof.” ([para 0046]: “In relation to mobile communication network 100 of FIG. 1, UE 102 may determine that the second cell of eNB 112 has high signal strength compared to the current serving cell (i.e. the first cell) of eNB 110, such as by comparing the RSRP of the current serving cell with the RSRP of the second cell. UE 102 may additionally determine that the second cell of eNB 112 is lightly loaded, such as by measuring the RSRQ of the second cell. Upon identification of this critical scenario, UE 102 may enact alternate measurement reporting protocols in order to expedite handover.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Rosa, Tenny, and Pu to modify the criterion as disclosed by Rosa, to be a ratio between measured RSRP of the source and target cell as disclosed by Pu. The motivation for measuring the RSRP of both cells and comparing them for use as the criterion is that such a criterion Rosa with Tenny and Pu to obtain the invention as specified in the instant claim.

Regarding claim 59, Rosa in view of Terry discloses all the features of the parent claim.
Rosa in view of Terry do not explicitly disclose “measure at least one of a reference signal received power (RSRP), reference signal received quality (RSRQ), or a signal-to-interference-plus-noise ratio (SINR), or any combination thereof.”
However, Pu discloses the missing feature “measure at least one of a reference signal received power (RSRP), reference signal received quality (RSRQ), or a signal-to-interference-plus-noise ratio (SINR), or any combination thereof.” ([para 0046]: “In relation to mobile communication network 100 of FIG. 1, UE 102 may determine that the second cell of eNB 112 has high signal strength compared to the current serving cell (i.e. the first cell) of eNB 110, such as by comparing the RSRP of the current serving cell with the RSRP of the second cell. UE 102 may additionally determine that the second cell of eNB 112 is lightly loaded, such as by measuring the RSRQ of the second cell. Upon identification of this critical scenario, UE 102 may enact alternate measurement reporting protocols in order to expedite handover.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Rosa, Tenny, and Pu to modify the criterion as disclosed by Rosa, to be a ratio between measured RSRP of the source and target cell as disclosed by Pu. The motivation for measuring the RSRP of both cells and comparing them for use as the criterion is that such a criterion allows handover to only occur when handover would result in an improvement in connection quality, thereby enhancing service quality. Therefore, it would have been obvious to combine Rosa with Tenny and Pu to obtain the invention as specified in the instant claim.
Regarding claim 60, Rosa in view of Terry discloses all the features of the parent claim.
Rosa in view of Terry do not explicitly disclose “wherein the at least one criterion comprises a ratio of a first RSRP of the source cell to a second RSRP of the target cell, a ratio of a first RSRQ of the 
However, Pu discloses the missing feature “wherein the at least one criterion comprises a ratio of a first RSRP of the source cell to a second RSRP of the target cell, a ratio of a first RSRQ of the source cell to a second RSRQ of the target cell, or a ratio of a first SINR of the source cell to a second SINR of the target cell, or any combination thereof.” ([para 0046]: “In relation to mobile communication network 100 of FIG. 1, UE 102 may determine that the second cell of eNB 112 has high signal strength compared to the current serving cell (i.e. the first cell) of eNB 110, such as by comparing the RSRP of the current serving cell with the RSRP of the second cell. UE 102 may additionally determine that the second cell of eNB 112 is lightly loaded, such as by measuring the RSRQ of the second cell. Upon identification of this critical scenario, UE 102 may enact alternate measurement reporting protocols in order to expedite handover.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Rosa, Tenny, and Pu to modify the criterion as disclosed by Rosa, to be a ratio between measured RSRP of the source and target cell as disclosed by Pu. The motivation for measuring the RSRP of both cells and comparing them for use as the criterion is that such a criterion allows handover to only occur when handover would result in an improvement in connection quality, thereby enhancing service quality. Therefore, it would have been obvious to combine Rosa with Tenny and Pu to obtain the invention as specified in the instant claim.

Claim 13-15, 37-39, and 61-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosa (US 20190380067 A1) in view of Tenny (US 20100124172 A1) and further in view of Tang (US 20180213457 A1).
Regarding claim 13, Rosa in view of Terry discloses all the features of the parent claim.
Rosa in view of Terry do not explicitly disclose “receiving an indication of a transmit power to use to transmit the indication of the target cell to the source cell and the target cell.”
However, Tang discloses the missing feature “receiving an indication of a transmit power to use to transmit the indication of the target cell to the source cell and the target cell.” ([para 0292]: “A person skilled in the art may understand that, in a specific implementation of this solution, the handover command sent by the source cell may carry any one of the TA indication information and the uplink transmit power indication information.” ; [0318]: “There are multiple manners of setting or implementing the uplink transmit power indication information carried in the handover command. For example, the uplink transmit power indication information may be the uplink transmit power used by the UE in the target cell. In this case, the UE uses an uplink transmit power used in the source cell as the uplink transmit power used in the target cell.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Rosa, Tenny, and Tang to modify the indication of the target cell as disclosed in Rosa, to be transmitted at a power indicated by the source cell as disclosed by Tang. The motivation for transmitting at a power indicated by the source cell is that it allows the source cell to control the power of the transmission, thereby allowing the source cell to implement measures to decrease interference and collisions, thereby enhancing service quality. Therefore, it would have been obvious to combine Rosa with Tenny and Tang to obtain the invention as specified in the instant claim.
Regarding claim 14, Rosa in view of Terry discloses all the features of the parent claim.
Rosa in view of Terry do not explicitly disclose “wherein the indication of the transmit power comprises an indication of a common transmit power to use to transmit the indication of the target cell to the source cell and the target cell.”
However, Tang discloses the missing feature “wherein the indication of the transmit power comprises an indication of a common transmit power to use to transmit the indication of the target cell to the source cell and the target cell.” ([para 0292]: “A person skilled in the art may understand that, in a specific implementation of this solution, the handover command sent by the source cell may carry any one of the TA indication information and the uplink transmit power indication information.” ; [0318]: “There are multiple manners of setting or implementing the uplink transmit power indication information carried in the handover command. For example, the uplink transmit power indication information may be the uplink transmit power used by the UE in the target cell. In this case, the UE uses an uplink transmit power used in the source cell as the uplink transmit power used in the target cell.”)
Rosa, Tenny, and Tang to modify the indication of the target cell as disclosed in Rosa, to be transmitted at a power indicated by the source cell as disclosed by Tang. The motivation for transmitting at a power indicated by the source cell is that it allows the source cell to control the power of the transmission, thereby allowing the source cell to implement measures to decrease interference and collisions, thereby enhancing service quality. Therefore, it would have been obvious to combine Rosa with Tenny and Tang to obtain the invention as specified in the instant claim.
Regarding claim 15, Rosa in view of Terry discloses all the features of the parent claim.
Rosa in view of Terry do not explicitly disclose “wherein the indication of the transmit power comprises an indication of a first transmit power to use to transmit the indication of the target cell to the source cell and a second transmit power to use to transmit the indication of the target cell to the target cell.”
However, Tang discloses the missing feature “wherein the indication of the transmit power comprises an indication of a first transmit power to use to transmit the indication of the target cell to the source cell and a second transmit power to use to transmit the indication of the target cell to the target cell.” ([para 0292]: “A person skilled in the art may understand that, in a specific implementation of this solution, the handover command sent by the source cell may carry any one of the TA indication information and the uplink transmit power indication information.” ; [0318]: “For another example, the uplink transmit power indication information is offset information of offset based on an uplink transmit power of the source cell. In this case, the UE determines the uplink transmit power in the target cell by performing offset according to the offset information based on the transmit power in the source cell.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Rosa, Tenny, and Tang to modify the power used to transmit the indication of a target cell as disclosed in Rosa, to be different for the source and target cell as disclosed in Tang. The motivation for using different transmit powers for the source and target cell is that it allows increased flexibility which allows transmissions to be adapted to best fit network conditions, thereby Rosa with Tenny and Tang to obtain the invention as specified in the instant claim.
Regarding claim 37, Rosa in view of Terry discloses all the features of the parent claim.
Rosa in view of Terry do not explicitly disclose “means for receiving an indication of a transmit power to use to transmit the indication of the target cell to the source cell and the target cell.”
However, Tang discloses the missing feature “means for receiving an indication of a transmit power to use to transmit the indication of the target cell to the source cell and the target cell.” ([para 0292]: “A person skilled in the art may understand that, in a specific implementation of this solution, the handover command sent by the source cell may carry any one of the TA indication information and the uplink transmit power indication information.” ; [0318]: “There are multiple manners of setting or implementing the uplink transmit power indication information carried in the handover command. For example, the uplink transmit power indication information may be the uplink transmit power used by the UE in the target cell. In this case, the UE uses an uplink transmit power used in the source cell as the uplink transmit power used in the target cell.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Rosa, Tenny, and Tang to modify the indication of the target cell as disclosed in Rosa, to be transmitted at a power indicated by the source cell as disclosed by Tang. The motivation for transmitting at a power indicated by the source cell is that it allows the source cell to control the power of the transmission, thereby allowing the source cell to implement measures to decrease interference and collisions, thereby enhancing service quality. Therefore, it would have been obvious to combine Rosa with Tenny and Tang to obtain the invention as specified in the instant claim.
Regarding claim 38, Rosa in view of Terry discloses all the features of the parent claim.
Rosa in view of Terry do not explicitly disclose “wherein the indication of the transmit power comprises an indication of a common transmit power to use to transmit the indication of the target cell to the source cell and the target cell.”
However, Tang discloses the missing feature “wherein the indication of the transmit power comprises an indication of a common transmit power to use to transmit the indication of the target cell to the source cell and the target cell.” ([para 0292]: “A person skilled in the art may understand that, in a specific implementation of this solution, the handover command sent by the source cell may carry any one of the TA indication information and the uplink transmit power indication information.” ; [0318]: “There are multiple manners of setting or implementing the uplink transmit power indication information carried in the handover command. For example, the uplink transmit power indication information may be the uplink transmit power used by the UE in the target cell. In this case, the UE uses an uplink transmit power used in the source cell as the uplink transmit power used in the target cell.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Rosa, Tenny, and Tang to modify the indication of the target cell as disclosed in Rosa, to be transmitted at a power indicated by the source cell as disclosed by Tang. The motivation for transmitting at a power indicated by the source cell is that it allows the source cell to control the power of the transmission, thereby allowing the source cell to implement measures to decrease interference and collisions, thereby enhancing service quality. Therefore, it would have been obvious to combine Rosa with Tenny and Tang to obtain the invention as specified in the instant claim.
Regarding claim 39, Rosa in view of Terry discloses all the features of the parent claim.
Rosa in view of Terry do not explicitly disclose “wherein the indication of the transmit power comprises an indication of a first transmit power to use to transmit the indication of the target cell to the source cell and a second transmit power to use to transmit the indication of the target cell to the target cell.”
However, Tang discloses the missing feature “wherein the indication of the transmit power comprises an indication of a first transmit power to use to transmit the indication of the target cell to the source cell and a second transmit power to use to transmit the indication of the target cell to the target cell.” ([para 0292]: “A person skilled in the art may understand that, in a specific implementation of this solution, the handover command sent by the source cell may carry any one of the TA indication information and the uplink transmit power indication information.” ; [0318]: “For another example, the uplink transmit power indication information is offset information of offset based on an uplink transmit power of the source cell. In this case, the UE determines the uplink transmit power in the target cell by performing offset according to the offset information based on the transmit power in the source cell.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Rosa, Tenny, and Tang to modify the power used to transmit the indication of a target cell as disclosed in Rosa, to be different for the source and target cell as disclosed in Tang. The motivation for using different transmit powers for the source and target cell is that it allows increased flexibility which allows transmissions to be adapted to best fit network conditions, thereby enhancing service quality. Therefore, it would have been obvious to combine Rosa with Tenny and Tang to obtain the invention as specified in the instant claim.

Regarding claim 61, Rosa in view of Terry discloses all the features of the parent claim.
Rosa in view of Terry do not explicitly disclose “receive an indication of a transmit power to use to transmit the indication of the target cell to the source cell and the target cell.”
However, Tang discloses the missing feature “receive an indication of a transmit power to use to transmit the indication of the target cell to the source cell and the target cell.” ([para 0292]: “A person skilled in the art may understand that, in a specific implementation of this solution, the handover command sent by the source cell may carry any one of the TA indication information and the uplink transmit power indication information.” ; [0318]: “There are multiple manners of setting or implementing the uplink transmit power indication information carried in the handover command. For example, the uplink transmit power indication information may be the uplink transmit power used by the UE in the target cell. In this case, the UE uses an uplink transmit power used in the source cell as the uplink transmit power used in the target cell.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Rosa, Tenny, and Tang to modify the indication of the target cell as disclosed in Rosa, to be transmitted at a power indicated by the source cell as disclosed by Tang. The motivation for transmitting at a power indicated by the source cell is that it allows the source cell to control the power of the transmission, thereby allowing the source cell to implement measures to decrease Rosa with Tenny and Tang to obtain the invention as specified in the instant claim.
Regarding claim 62, Rosa in view of Terry discloses all the features of the parent claim.
Rosa in view of Terry do not explicitly disclose “wherein the indication of the transmit power comprises an indication of a common transmit power to use to transmit the indication of the target cell to the source cell and the target cell.”
However, Tang discloses the missing feature “wherein the indication of the transmit power comprises an indication of a common transmit power to use to transmit the indication of the target cell to the source cell and the target cell.” ([para 0292]: “A person skilled in the art may understand that, in a specific implementation of this solution, the handover command sent by the source cell may carry any one of the TA indication information and the uplink transmit power indication information.” ; [0318]: “There are multiple manners of setting or implementing the uplink transmit power indication information carried in the handover command. For example, the uplink transmit power indication information may be the uplink transmit power used by the UE in the target cell. In this case, the UE uses an uplink transmit power used in the source cell as the uplink transmit power used in the target cell.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Rosa, Tenny, and Tang to modify the indication of the target cell as disclosed in Rosa, to be transmitted at a power indicated by the source cell as disclosed by Tang. The motivation for transmitting at a power indicated by the source cell is that it allows the source cell to control the power of the transmission, thereby allowing the source cell to implement measures to decrease interference and collisions, thereby enhancing service quality. Therefore, it would have been obvious to combine Rosa with Tenny and Tang to obtain the invention as specified in the instant claim.
Regarding claim 63, Rosa in view of Terry discloses all the features of the parent claim.
Rosa in view of Terry do not explicitly disclose “wherein the indication of the transmit power comprises an indication of a first transmit power to use to transmit the indication of the target cell to the source cell and a second transmit power to use to transmit the indication of the target cell to the target cell.”
Tang discloses the missing feature “wherein the indication of the transmit power comprises an indication of a first transmit power to use to transmit the indication of the target cell to the source cell and a second transmit power to use to transmit the indication of the target cell to the target cell.” ([para 0292]: “A person skilled in the art may understand that, in a specific implementation of this solution, the handover command sent by the source cell may carry any one of the TA indication information and the uplink transmit power indication information.” ; [0318]: “For another example, the uplink transmit power indication information is offset information of offset based on an uplink transmit power of the source cell. In this case, the UE determines the uplink transmit power in the target cell by performing offset according to the offset information based on the transmit power in the source cell.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Rosa, Tenny, and Tang to modify the power used to transmit the indication of a target cell as disclosed in Rosa, to be different for the source and target cell as disclosed in Tang. The motivation for using different transmit powers for the source and target cell is that it allows increased flexibility which allows transmissions to be adapted to best fit network conditions, thereby enhancing service quality. Therefore, it would have been obvious to combine Rosa with Tenny and Tang to obtain the invention as specified in the instant claim.

Claims 21, 45, and 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosa (US 20190380067 A1) in view of Jang (US 20180227805 A1).
Regarding claim 21, Rosa discloses all the features of the parent claim.
Rosa does not explicitly disclose “receiving, from the UE, an indication of a source cell after a threshold time after receiving the indication of the target cell; and communicating with the UE based at least in part on receiving the indication of the source cell.” 
However, Jang discloses the missing feature “receiving, from the UE, an indication of a source cell after a threshold time after receiving the indication of the target cell; and communicating with the UE based at least in part on receiving the indication of the source cell.” ([para 0299]: “If the cell satisfying the above condition does not exist until the S-timer expires (or the event is not generated while the S-timer is driven) (3c-51), the terminal generates a ConditionalHandOverResult message and transmits it to the source base state 3c-03 (3c-53). The ConditionalHandOverResult control message is transmitted through the SRB1 among the signaling radio bearers, and the control message may include a measurement result of the primary cell (PCell) of the source base station, a measurement result of neighboring target cells included in the handover command message, a measurement result of neighboring cells having a better channel state than the target cells included in the handover command message at the target frequency (i.e., the frequency indicated by the MCI-1), and the like.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Rosa and Jang, to modify the handover technique as disclosed by Rosa, to be cancelled if handover is not completed within a time threshold as disclosed by Jang. The motivation for implementing such a timer is that it decreases the amount of time that would be wasted from failed handovers, thereby enhancing service quality. Therefore, it would have been obvious to combine Rosa with Jang to obtain the invention as specified in the instant claim.
Regarding claim 45, Rosa discloses all the features of the parent claim.
Rosa does not explicitly disclose “means for receiving, from the UE, an indication of a source cell after a threshold time after receiving the indication of the target cell; and means for communicating with the UE based at least in part on receiving the indication of the source cell.” 
However, Jang discloses the missing feature “means for receiving, from the UE, an indication of a source cell after a threshold time after receiving the indication of the target cell; and means for communicating with the UE based at least in part on receiving the indication of the source cell.” ([para 0299]: “If the cell satisfying the above condition does not exist until the S-timer expires (or the event is not generated while the S-timer is driven) (3c-51), the terminal generates a ConditionalHandOverResult message and transmits it to the source base state 3c-03 (3c-53). The ConditionalHandOverResult control message is transmitted through the SRB1 among the signaling radio bearers, and the control message may include a measurement result of the primary cell (PCell) of the source base station, a measurement result of neighboring target cells included in the handover command message, a measurement result of neighboring cells having a better channel state than the target cells included in the handover command message at the target frequency (i.e., the frequency indicated by the MCI-1), and the like.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Rosa and Jang, to modify the handover technique as disclosed by Rosa, to be cancelled if handover is not completed within a time threshold as disclosed by Jang. The motivation for implementing such a timer is that it decreases the amount of time that would be wasted from failed handovers, thereby enhancing service quality. Therefore, it would have been obvious to combine Rosa with Jang to obtain the invention as specified in the instant claim.

Regarding claim 69, Rosa discloses all the features of the parent claim.
Rosa does not explicitly disclose “receive, from the UE, an indication of a source cell after a threshold time after receiving the indication of the target cell; and communicate with the UE based at least in part on receiving the indication of the source cell.”  
However, Jang discloses the missing feature “receive, from the UE, an indication of a source cell after a threshold time after receiving the indication of the target cell; and communicate with the UE based at least in part on receiving the indication of the source cell.” ([para 0299]: “If the cell satisfying the above condition does not exist until the S-timer expires (or the event is not generated while the S-timer is driven) (3c-51), the terminal generates a ConditionalHandOverResult message and transmits it to the source base state 3c-03 (3c-53). The ConditionalHandOverResult control message is transmitted through the SRB1 among the signaling radio bearers, and the control message may include a measurement result of the primary cell (PCell) of the source base station, a measurement result of neighboring target cells included in the handover command message, a measurement result of neighboring cells having a better channel state than the target cells included in the handover command message at the target frequency (i.e., the frequency indicated by the MCI-1), and the like.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Rosa and Jang, to modify the handover technique as disclosed by Rosa, to be cancelled if handover is not completed within a time threshold as disclosed by Jang. The Rosa with Jang to obtain the invention as specified in the instant claim.

Allowable Subject Matter
Claims 3, 27, and 51 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, of the closest prior arts Rosa in view of Terry disclose all the features of the parent claim as disclosed above. However, Rosa in view of Terry do not disclose after transmitting the indication of the target cell monitoring a first control channel during a first subset of a set of TTIs and monitoring a second control channel during a second subset of the set of TTIs. The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 3 obvious, over any of the prior art of record, alone or in combination. Claims 27 and 51 are similar to claim 3 and are deemed to contain allowable subject matter for similar reasons.

	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAAD KHAWAR/Examiner, Art Unit 2412